Case 1:20-cv-01422-RM Document 26 Filed 10/15/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

Civil Action No. 20-cv-01422-RM

EDGAR NELSON PITTS,

          Plaintiff,

v.

FEDERAL BUREAU OF PRISONS,
MITCHELL HOLIDAY,
CUNDIF,
ANDREW MATEVOUSIAN, and
FIELDS,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

          This matter is before the Court on Plaintiff’s Motion for Temporary Restraining Order

and/or Preliminary Injunction (ECF No. 13). Defendants have filed a response to the motion

(ECF No. 17), and Plaintiff has filed a reply (ECF No. 20). For the reasons below, the motion is

denied.

I.        LEGAL STANDARDS

          To obtain a temporary restraining order or injunctive relief in any other form, the plaintiff

must establish “(1) a substantial likelihood of prevailing on the merits; (2) irreparable harm

unless the injunction is issued; (3) that the threatened injury outweighs the harm that the

preliminary injunction may cause the opposing party; and (4) that the injunction, if issued, will

not adversely affect the public interest.” Diné Citizens Against Ruining Our Environment v.
Case 1:20-cv-01422-RM Document 26 Filed 10/15/20 USDC Colorado Page 2 of 3




Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016) (quotation omitted). Because a preliminary

injunction is an extraordinary remedy, the plaintiff’s right to relief must be clear and

unequivocal. Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005).

        The fundamental purpose of preliminary injunctive relief is to preserve the relative

positions of the parties until a trial on the merits can be held. Id. If the injunction will (1) alter

the status quo, (2) mandate action by the defendant, or (3) afford the movant all the relief that he

could recover at the conclusion of a full trial on the merits, the movant must meet a heightened

burden. Id. at 1259.

        Plaintiff proceeds pro se; thus, the Court construes his pleadings liberally. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). But the Court cannot act as his advocate. See Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

II.     BACKGROUND

        Plaintiff, a federal prisoner, filed his complaint in May 2020, asserting five claims for

relief under the Religious Freedom Restoration Act and the First, Fifth, and Eighth Amendments.

The essence of these claims is that Defendants are not providing Plaintiff with a healthy diet that

is consistent with his Rastafarian faith. Plaintiff filed his motion for preliminary injunctive relief

in July 2020, asking the Court to direct Defendants “to return Plaintiff’s legal property which

they confiscated from him on December 2, 2019, to allow Plaintiff to properly litigate the instant

case.” (ECF No. 13 at 1.)

III.    ANALYSIS

        The fundamental problem with Plaintiff’s motion is that the relief he is seeking—return

of his legal property—is unrelated to the merits of his complaint, which pertain to his prison diet.


                                                   2
Case 1:20-cv-01422-RM Document 26 Filed 10/15/20 USDC Colorado Page 3 of 3




As a result, Plaintiff has not shown a substantial likelihood of prevailing on the merits of his

case. Nor is the Court persuaded Plaintiff will suffer irreparable harm if an injunction is not

issued. Despite whatever issues he has had with obtaining and keeping his legal property,

Plaintiff has been able to file and prosecute this case. To the extent any discovery issues remain,

those can be resolved by separate motion. On the current record, Plaintiff has not shown a clear

and unequivocal right to relief.

IV.    CONCLUSION

       For the reasons above, the Court DENIES Plaintiff’s motion for a temporary restraining

order (ECF No. 13).

       DATED this 15th day of October, 2020.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                  3
